403 F.2d 715
The OFFSHORE COMPANY, Appellant-Appellee,v.G & H OFFSHORE TOWING COMPANY, Inc., Appellee-Appellant.G & H OFFSHORE TOWING COMPANY, Inc., Appellant-Appellee,v.The OFFSHORE COMPANY, Appellee-Appellant.
No. 25095.
United States Court of Appeals Fifth Circuit.
Nov. 27, 1968, Certiorari Denied April 7, 1969, See 89 S. Ct. 1309.

Robert M. Julian, Houston, Tex., for appellant-appellee; Vinson, Elkins, Weems & Searls, Houston, Tex., of counsel.
M. L. Cook, Houston, Tex., for appellee-appellant; Royston, Rayzor & Cook, Houston, Tex., of counsel.
Before GOLDBERG and CLAYTON,1 Circuit Judges, and NOEL, District Judge.
PER CURIAM:


1
The facts out of which this admiralty action arises and the reasons assigned by the district court for its decision are set forth in its opinion and its confirmation of the report of the special commissioner on damages.  Offshore Company v. G & H Offshore Towing Company, Inc., 287 F. Supp. 724 (S.D.Tex.1968); also 262 FSupp. 282 and 1967 A.M.C. 1597.  After thoroughly scrutinizing the record as a whole, we agree that the findings of the district court are not clearly erroneous, B & M Towing Co. v. Wittliff, 258 F.2d 473 (5th Cir. 1958), and that the authorities cited therein were governing and correctly applied.  Our views being those of the district court, the judgments rendered by the district court are


2
Affirmed.



1
 Judge Clayton, the third judge constituting the court, participated in the hearing and the decision of this case.  The present opinion is rendered by a quorum of the court pursuant to 28 U.S.C.A. 46, Judge Clayton having taken no part in the final draft of this opinion